

117 HR 3292 IH: Water Debt Relief Act of 2021
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3292IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Mrs. Dingell (for herself, Ms. Tlaib, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Administrator of the Environmental Protection Agency to carry out a residential emergency relief program to provide payment assistance for households to retain water service, and for other purposes.1.Short titleThis Act may be cited as the Water Debt Relief Act of 2021.2.Emergency relief programPart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.) is amended by adding at the end the following new section:1466.Emergency relief program(a)Emergency relief programThe Administrator shall establish and carry out a residential emergency relief program to provide payments to public water systems to reimburse such public water systems for providing forgiveness of arrearages and fees incurred by eligible residential customers before the date of enactment of this section to help such eligible residential customers retain water service.(b)ConditionsTo receive funds under this section, a public water system shall agree to—(1)except as provided in paragraph (2), use such funds to forgive all arrearages and fees relating to nonpayment or arrearages incurred by eligible residential customers before the date of enactment of this section;(2)if forgiveness of all arrearages and fees described in paragraph (1) is not possible given the amount of funds received, use such funds to reduce such arrearages and fees for each eligible residential customer by, to the extent practicable, a consistent percentage;(3)take no action that negatively affects the credit score of an eligible residential customer, or pursue any type of collection action against such eligible residential customer, during the 5-year period that begins on the date on which the public water system receives such funds; and(4)not disconnect or interrupt the service of any eligible residential customer as a result of nonpayment or arrearages during such 5-year period.(c)Eligible customersTo be eligible for forgiveness or reduction of arrearages and fees pursuant to the program established under subsection (a), a residential customer of a public water system shall have accrued new arrearages on or after March 1, 2020.(d)Administrative expensesThe Administrator may authorize—(1)States to implement the program established under subsection (a); and(2)a State implementing such program to use up to 4 percent of funds made available to carry out such program in such State for administrative expenses.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $4,000,000,000, to remain available until expended..